Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, D, D2 and F in the reply filed on 2/8/21 is acknowledged.  The traversal is on the ground(s) that there is a clear functional relationship between Species A-B and Species C, D, E, D1 and D2.  Upon further reconsideration, the Examiner withdraws the following species restriction:
Species A & B
Species C, D & E 
And Species D1 and D2 
However, because applicant did not distinctly and specifically point out the errors in the restriction requirement between Species F & G and Species D3, Applicants election of species F & D2 has been treated an election without traverse. (MPEP 818.03(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 refers to a three-sided trilobite which is not defined in the claims explicitly or sufficiently defined in the specification to enable one of ordinary skill in the art to understand the scope of the claims. It is vague and unclear what a "trilobite" is. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “openings in which glue can be inserted” in claim 14 and the “material fit” and “form fit” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 8,920,955).


With respect to claim 1, Chuang et al. discloses a battery module, comprising: a secondary retaining frame 13 (bottom plate); and a set of interference flanges 1310 (positioning elements) integrated into the bottom plate 13 or attached to the bottom plate 13, the set of interference flanges 1310 (positioning elements) arranged defining a cell accommodation hole 131 (fixation region) where a bottom 111 of a cylindrical battery cell 11 interfaces with a surface of the bottom plate 13.  [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 2, Chuang et al. discloses wherein the set of positioning elements 1310 is configured to fix the cylindrical battery cell 11 such that (i) one or more distances between the cylindrical battery cell 11 and one or more adjacent cylindrical battery cells 11 are controlled and (ii) a distance between the bottom of the cylindrical 

With respect to claim 3, Chuang et al. discloses wherein the set of positioning elements 1310 comprises between three and six positioning elements arranged circumferentially around the bottom 111 of the cylindrical battery cell 11. [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 4, Chuang et al. discloses wherein the set of positioning elements 1310 is integrated into the bottom plate 13.  [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 5, Chuang et al. discloses wherein the set of positioning elements 1310 correspond to indentations defined in the bottom plate 13. [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 6, Chuang et al. discloses wherein the set of positioning elements 1310 is attached to the bottom plate 13. [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 15, Chuang et al. discloses wherein at least one positioning element in the set of positioning elements is made of plastic (comprises an insulative material).  [Col. 5 lines 5-45]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 6 above in further view of Kimura et al. (US 2014/0045038).

With respect to claim 7, Chuang et al. discloses wherein adhesive glues can be injected into the accommodation cavity via openings beside the interference 
flanges after the battery cells have been inserted to enhance shock and vibration resistance. [Col. 5]

Chuang et al. does not disclose wherein the set of positioning elements is attached to the bottom plate via gluing.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to be attached to the bottom plate via gluing, as disclosed in Kimura et al., in order to suppress movement and avoid poor connection. [0054]


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 6 above in further view of Kaga WO2017/081838 (see US 2019/0109356).

With respect to claim 8, Chuang et al. does not disclose wherein the set of positioning elements comprise a set of pins.

Kaga discloses a battery module 10, comprising: a bottom plate 22; and a set of pins 42 (positioning elements) integrated into the bottom plate 22 or attached to the bottom plate 22 [Figure 2; 0036], the set of positioning elements 42 arranged defining a cell 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to comprise a set of pins, as disclosed in Kaga, in order to allow for proper insulation, and proper cell positioning and heat dissipation in order to prevent over heating. [0030-0038]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) in view of Kaga WO2017/081838 (see US 2019/0109356) as applied to claim 8 above in further view of Fukuda et al. JP 2010/009798.

With respect to claim 9, Chuang et al. does not disclose wherein the set of pins comprises one or more of: triangular pin with deformable pins, a three-sided trilobite, a cone-cylinder pin, a sliced cylinder tube or any combination thereof. 

Fukuda et al. discloses a resin holder 20 (bottom plate); and a set of elastic deforming parts 50 (positioning elements) integrated into the bottom plate 20 or attached to the bottom plate 20 [Abstract; Figure 11; Figure 12], the set of positioning elements 50 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 60 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to comprise a triangular pin with deformable pins, as disclosed in Fukuda et al., in order to allow for proper spacing between cells and to reduce cost, simplify manufacturing and increase stability, [0006-0020]


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) in view of Kaga WO2017/081838 (see US 2019/0109356) as applied to claim 8 above in further view of Ohta (US 2011/0052957).

With respect to claim 10, Chuang et al. does not disclose wherein the set of pins is attached to the bottom plate via a stake fit, a press fit, a form fit, a locked dowel fit, a clip fit, a material fit, an adhesive fit, or any combination thereof.

Ohta discloses a battery 1000, comprising: a bottom plate 201 [Figure 2; 0025-0027]; and a set of engaging member 224 (positioning elements) [Figure 4] attached to the bottom plate 201, the set of positioning elements 224 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 400 interfaces with a surface of the 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to comprise pins attached to the bottom plate via a form fit, as disclosed in Ohta, in order to prevent rattling when vibrations occur, reduce weight and simplify processing. [0037]


With respect to claim 11, Chuang et al. does not disclose wherein the set of positioning elements are integrated into a ring that is attached to the bottom plate.

Ohta discloses a battery 1000, comprising: a bottom plate 201 [Figure 2; 0025-0027]; and a set of engaging member 224 (positioning elements) [Figure 4] attached to the bottom plate 201, the set of positioning elements 224 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 400 interfaces with a surface of the bottom plate [0024-0034], wherein the set of positioning elements are integrated into a ring that is attached to the bottom plate [Figure 8; 0033-0034]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to be integrated into a ring that is attached to the bottom plate, as disclosed in 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 1 above in further view of Kimura et al. (US 2014/00450038).


With respect to claim 14, Chuang et al. discloses wherein the set of positioning elements 1310 comprise one or more openings into which glue can be inserted. [Col. 5]

Chuang et al. does not disclose wherein the glue can be inserted to facilitate attachment of the set of positioning elements to the bottom plate.

Kimura et al. discloses a battery 1, comprising: a bottom plate 4; and a set of positioning elements 32/31/3 integrated into the bottom plate 4 or attached to the bottom plate 4, the set of positioning elements 32/31/3 arranged defining a cell fixation region where a part of a cylindrical battery cell interfaces with a surface of the bottom plate.  [0027-0037; Figure 1] wherein the set of positioning elements 32/31/3 comprise one or more openings 33 into which adhesive (glue) can be inserted [0045]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang  et al., in order to suppress movement and avoid poor connection. [0054]


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 6 above in further view of Fuhr et al.  (US 2012/0148889).


With respect to claim 16, Chuang et al. does not disclose wherein at least one positioning element in the set of positioning elements comprises a conductive material, and wherein the at least one positioning element is coated with an insulative coating.

Fuhr et al. discloses a battery module 22, comprising: a tray 42 (bottom plate); and a set of sockets 44 (positioning elements) integrated into the bottom plate or attached to the bottom plate [0055; 0062], the set of positioning elements 44 arranged defining a cell fixation region where a bottom of a cylindrical battery cell interfaces with a surface of the bottom plate,  [0046-0063] wherein at least one positioning element 44 in the set of positioning elements comprises a conductive material [0047; 0085], and wherein the at least one positioning element 44 is coated with an insulative coating  54 [0050-0054; Figure 10; 0060-0061; 0086].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwag (US 2011/0008667) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIRAN Akhtar/Examiner, Art Unit 1723